                                       ORIGINAL
                                     CLERK'S COPY
                 Case 5:12-cr-00290-OLG
                       Case 1:21-mj-00471-ML
                                         Document
                                             Document
                                                  65 *SEALED*
                                                       1 Filed 06/02/21
                                                                Filed 05/28/21
                                                                         Page 1Page
                                                                               of 4 1 of 1
AO 442 (Rev. 11/11) Arrest Warrant



                                        UNITED STATES DISTRICT COURT
                                                                for the
                                                      Western
                                                 __________   Districtofof__________
                                                            District       Texas

                  United States of America
                             v.                                   )
                     EVAN LEE STOUGH                              )        Case No.    SA:12-CR-00290-OLG
                                                                  )
                                                                  )                   1:21-MJ-471-ML
                                                                  )
                                                                  )
                            Defendant


                                                     ARREST WARRANT
To:      Any authorized law enforcement officer

         YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested)      EVAN LEE STOUGH                                                                                   ,
who is accused of an offense or violation based on the following document filed with the court:

’ Indictment              ’ Superseding Indictment        ’ Information       ’ Superseding Information             ’ Complaint
’ Probation Violation Petition            ✔ Supervised Release Violation Petition
                                          ’                                             ’ Violation Notice          ’ Order of the Court

This offense is briefly described as follows:
  See attached petition.




Date:         05/28/2021
                                                                                         Issuing officer’s signature

City and state:       San Antonio, Texas                                            Breanna Coldewey, Deputy Clerk
                                                                                           Printed name and title


                                                                Return

           This warrant was received on (date)                        , and the person was arrested on (date)
at (city and state)                                         .

Date:
                                                                                        Arresting officer’s signature



                                                                                           Printed name and title
               Case 5:12-cr-00290-OLG
                     Case 1:21-mj-00471-ML
                                       Document
                                           Document
                                                64 *SEALED*
                                                     1 Filed 06/02/21
                                                              Filed 05/28/21
                                                                       Page 2Page
                                                                             of 4 1 of 3                FILED
  PROB 12C                                                                                            May 28, 2021
(REV. 12/04)                                                                                     CLERK, U.S. DISTRICT COURT
                                                                                                 WESTERN DISTRICT OF TEXAS
                              UNITED STATES DISTRICT COURT                                                                  JU
                                                                                              BY: ________________________________
                                                                                                                      DEPUTY
                                                          for

                                          WESTERN DISTRICT OF TEXAS

                   Petition for Warrant or Summons for Offender Under Supervision 1:21-MJ-471-ML

   Name of Offender:      Evan Lee Stough                                   Case Number:      5:12-CR-290(01)-OLG
   Name of Sentencing Judicial Officer:       Honorable Orlando L. Garcia, Chief United States District Judge
   Date of Original Sentence:     September 5, 2013
   Original Offense:     Distribution of Child Pornography, in violation of 18 U.S.C. § 2252(a)(2)
   Original Sentence:     120 months custody and 25 years supervised release
 Type of Supervision: Supervised Release                Date Supervision Commenced:        December 4, 2020
   Assistant U.S. Attorney:     Tracy Thompson                    Defense Attorney:      Donald H. Flanary, III

                                           PREVIOUS COURT ACTION

On November 23, 2020, a request for modifying the conditions with consent of the offender (12B) filed, in which Evan
Lee Stough was ordered to reside in a residential reentry center for a term of up to 180 days, and conditions were added
for participation in the computer restriction and program.

                                            PETITIONING THE COURT


‫ ܈‬To issue a warrant
‫ ܆‬To issue a summons

The probation officer believes that the offender has violated the following condition(s) of supervision:

Violation Number         Nature of Noncompliance

          1.             Mandatory Condition: The defendant shall not commit another federal, state, or local
                         crime during the term of supervision.

          2.             Special Condition: The defendant shall refrain from purchasing, possessing, or using
                         any sexually stimulating or sexually oriented materials including but not limited to
                         written, audio and visual depictions, such as, pornographic books, magazines,
                         photographs, films, videos, DVDs, computer programs, or any other media for
                         portrayal of the same.

          3.             Special Condition: The defendant shall not possess, or use, a computer, or electronic
                         device with any internet capability at any location (including employment) without the
                         prior written approval of the probation department. This includes any Internet service
                         provider, bulletin board system, or any other public or private computer network.
            Case 5:12-cr-00290-OLG
                  Case 1:21-mj-00471-ML
                                    Document
                                        Document
                                             64 *SEALED*
                                                  1 Filed 06/02/21
                                                           Filed 05/28/21
                                                                    Page 3Page
                                                                          of 4 2 of 3
Evan Lee Stough
5:12-CR-290(01)-OLG
May 26, 2021
Page 2

       4.               Special Condition: The defendant shall not use any computer (whether or not equipped
                        with a modem or access to the internet) at any location (whether or not at his place of
                        employment, residence, or elsewhere) without the prior written permission of his
                        probation officer. The defendant shall not possess or use a phone with access to the
                        internet.

       5.               Special Condition: The defendant shall allow the probation officer to install computer
                        monitoring software on any computer (as defined in 18 U.S.C. § 1030(e)(1)) the
                        defendant uses.

                        On May 22, 2021, Stough advised the halfway house confiscated a Motorola smartphone that
                        had been in his possession without permission. Stough acknowledged utilizing the
                        unapproved mobile device to access the Internet and admitted to possessing child
                        pornography which he obtained by using a torrent downloader mobile application. Stough
                        did not allow for monitoring software to be installed on his unapproved device.


U.S. Probation Officer Recommendation:

On December 4, 2020, Stough commenced his term of supervised release in the Austin Division. Prior to his release,
Stough was ordered to reside in a residential reentry center (RRC) for a term of up to 180 days, as he had not yet
secured an approved release address.

On May 22, 2021, Stough contacted the probation officer and admitted that he had been in possession of a smartphone,
which was confiscated by the RRC. Stough acknowledged he was in violation of supervised release conditions, as well
as RRC rules and requirements, as he had in his possession an unapproved mobile device. Stough claimed to have
been in possession of the mobile device for more than a month, and he admitted to possessing child pornography which
he downloaded using a torrent mobile application. Subsequent communication with the RRC confirmed information
provided by Stough.

On May 25, 2021, the seized contraband reportedly containing child pornography was transferred to Homeland
Security Investigations (HSI) for forensic analysis and further investigation.

      ‫܈‬          The term of supervision should be
                             ‫܈‬               revoked. (Maximum penalty:      2     years imprisonment;     life
                                            years supervised release; and payment of any unsatisfied monetary
                                            sanction previously imposed)

                             ‫܆‬               extended for __ years, for a total term of __ years.

      ‫܆‬          The conditions of supervision should be modified as follows:
Approved:
   roved:                                                    Respectfully submitted,


Martha
    tha N. Davis                                             Daniel Reyes
Supervising U.S. Probation Officer                           Sr. U.S. Probation Officer
Telephone: (512) 916-5761, Ext. 8739                         Telephone: (512) 916-5761, Ext. 8770
                                                             Date: May 26, 2021
          Case 5:12-cr-00290-OLG
                Case 1:21-mj-00471-ML
                                  Document
                                      Document
                                           64 *SEALED*
                                                1 Filed 06/02/21
                                                         Filed 05/28/21
                                                                  Page 4Page
                                                                        of 4 3 of 3
Evan Lee Stough
5:12-CR-290(01)-OLG
May 26, 2021
Page 3

cc:   Tracy Thompson
      Assistant U.S. Attorney

      Brenda Trejo-Olivarri
      Assistant Deputy Chief U.S. Probation Officer


THE COURT ORDERS:
             ‫܆‬                  No action.
             ‫܆‬                  The issuance of a warrant.
             ‫܆‬                  The issuance of a summons.
             ‫܆‬                  Other




                                                             Honorable Orlando L. Garcia
                                                               Chief U.S. District Judge


                                                             May 28, 2021
                                                                      Date
